Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on November 4, 2021.
Claims 1 is currently pending and has been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner note: Application is in condition for allowance. Examiner contacted all named Attorneys on August 29, 2022 and again on September 19, 2022 to request a filing of a Terminal Disclaimer. Examiner was unable to leave a message and has not received any return communication from any named Applicant/ Attorney. 









Double Patenting
Claim 1 of this application is patentably indistinct from claim 20 of Application No. 15/808948 and claim 4 of Application No. 16/693641. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of U.S. Patent No. 10,504,131 and claim 4 of 11,182,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the price for a product being dynamically determined and presented to the user. See below.
17/519,099
15/808,948
16/693,641
request cart content data for the user identifier from a cart contents data source receive user-specific cart content from the cart content data source, the user-specific cart content comprising a plurality of cart product identifiers indicating products in an electronic shopping cart related to the user identifier; vii) store user-specific cart content in the second data cache to allow for later retrieval of the user-specific cart content without the involvement of the cart content data source;
a cart content data source containing cart content information for a plurality of live transactions ii) a cart content data cache containing a portion of the cart content information that was previously retrieved from the cart content data source,
requesting cart content data for the first user identifier from a cart contents data source; 1) receiving first user cart content from the cart contents data source, the first user cart content comprising a plurality of cart product identifiers identifying products in the first customer's electronic shopping cart; m) storing the first use cart content in a cart content cache;
ix) receive pricing data from the pricing data engine, the pricing data comprising a plurality of prices for the product identifier, with a discounted price in the pricing data being associated with a trigger condition, the pricing data further comprising prices for the cart product identifiers including a bundled discount requiring the purchase of the product;
iv) request pricing data relevant to the submitted product identifier from the product pricing data source and store this pricing data in the pricing data cache, v) request pricing data relevant to the cart product identifiers from the product pricing data source and store this cart pricing data in the pricing data cache, vi) determine a determined price for the submitted product identifier using the customer data, cart content information, and pricing data stored in the data caches, and
 n) requesting pricing data for the plurality of cart product identifiers; o) receiving cart product pricing data from the pricing data engine, the cart product pricing data comprising a plurality of prices for the products in the first customer's electronic shopping cart including a bundled price indicating a bundled discount for a particular product in the first customer's electronic shopping cart that is available when the particular product is purchased with the first product;
xi) determine that a price for the product based on whether the customer information meets the trigger condition; and xii) transmit the price and the bundled discount in response to the product price request.
vii) return the determined price to the product catalog computing device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681